Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Lawrence D. Eisen on October 5th 2021. The application has been amended as follows:

Claim 1 (Currently Amended) A portable welding system, comprising:
a display configured to display a graphical user interface;
a power input configured to receive mains power;
a rectifier connected to the power input and configured to output a rectified voltage;
a first full bridge converter, in communication with the rectifier, that converts the rectified voltage to a first AC voltage;
a control board that supplies first and second pulse wave modulated (PWM) signals to the first full bridge converter and that control switches that convert the rectified voltage to the first AC voltage;

an output rectifier, in communication with a secondary of the main transformer, configured to rectify the second AC voltage and output a DC welding current; [[and]]
an AC unit, comprising a second full bridge converter, configured to receive an output of the output rectifier, and selectively output at least one of the DC welding current or an AC welding current according to user input received via the graphical user interface;
a main output inductor in communication with the secondary of the main transformer; and 
a high frequency starting inductor connected in series with a welding cable,
wherein the DC welding current, when output, passes through at least one electronic switch of the second full bridge converter, and a polarity of the DC welding current supplied to a wire feeder, when output, is selectable via operation of two switches that connect, respectively, to a first output of the portable welding system and a second output of the portable welding system, wherein the two switches , the at least one electronic switch of the second full bridge converter and the switches of the first full bride converter are separated respectively,
wherein the wire feeder is automatically engaged according to input received via the graphical user interface.

	Claim 6 (Cancelled)



Claim 11 (Currently Amended) A method applied to a portable welding system, comprising:
receiving mains power;
rectifying the mains power to generate a rectified voltage;
sensing a voltage range of the rectified voltage;
converting the rectified voltage to a first AC voltage;
transforming the first AC voltage to a second AC voltage based on first and second pulse wave modulated (PWM) signals supplied by a control board;
rectifying the second AC voltage to generate a DC welding current; and
selectively outputting the DC welding current or an AC welding current according to user input received via a graphical user interface,
wherein the DC welding current, when output, passes through at least one electronic switching device of a full bridge converter that generates the AC welding current from the DC welding current, and a polarity of the DC welding current supplied to a wire feeder, when output, is selectable by controlling two switches that connect, respectively, to a first output of the portable welding system and a second output of the portable welding system, wherein the two switches , the at least one electronic switch of the second full bridge converter and the switches of the first full bride converter are separated respectively,
the method further comprising automatically engaging the wire feeder according to input received via the graphical user interface.

	Claim 16 (Cancelled)

	Claim 20 (Cancelled)

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-5, 7-8, 11-15 and 17-18 are indicated because:
	The prior art references of record do not anticipate or render fairy obvious in combination to teach the additionally limitations of the claimed invention in independent claims 1 and 11 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761